     Case 3:20-cv-00195 Document 18 Filed 07/01/20 Page 1 of 5 PageID #: 98



                      IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    HUNTINGTON DIVISION


EDWARD CLEVENGER,

                                Plaintiff,

v.                                                      CIVIL ACTION NO. 3:20-0195

METROLPOLITAN HUNTINGTON, LLC,
d/b/a PULLMAN SQUARE, an Ohio limited
liability company,

                                Defendant.

                           MEMORANDUM OPINION AND ORDER

                 Pending before the Court is Plaintiff Edward Clevenger’s Motion to Remand (ECF

No. 5) and Defendant Metropolitan Huntington, LLC’s Motion to Amend its Notice of Removal.

ECF No. 7. For the following reasons, the Court GRANTS Defendant’s motion and DENIES

Plaintiff’s motion.



                 On October 23, 2019, Plaintiff filed a complaint for personal injuries against

Defendant in the Circuit Court of Cabell County, West Virginia. Defendant was served a copy of

the Complaint via West Virginia’s Secretary of State on or about February 19, 2020. Thereafter,

Defendant timely removed the action to this Court on March 19, 2020, based upon diversity of

citizenship and an amount in controversy exceeding $75,000, pursuant to 28 U.S.C. §§ 1332, 1441,

and 1446. In his Motion to Remand, Plaintiff argues Defendant did not properly allege diversity

exists between the parties. 1



       1
           The amount in controversy is not at issue.
     Case 3:20-cv-00195 Document 18 Filed 07/01/20 Page 2 of 5 PageID #: 99



               Specifically, in the Notice of Removal, Defendant states it “is incorporated under

the laws of the state of Ohio and has a principal place of business in Ohio.” Notice of Removal, at

¶7, ECF No. 1. It is undisputed that Plaintiff is a citizen of West Virginia. Thus, Defendant claimed

diversity exists. However, in its Motion to Remand, Plaintiff points to the fact Defendant is not a

corporation but, rather, a limited liability company. Therefore, Plaintiff maintains Defendant’s

principal place of business is irrelevant as Defendant’s citizenship is based upon the citizenship of

its members. Carden v. Arkoma Assocs., 494 U.S. 185, 195–96 (1990) (stating “that diversity

jurisdiction in a suit by or against the entity depends on the citizenship of ‘all the members’”

(citation omitted)); Gen. Tech. Applications, Inc. v. Exro Ltda, 388 F.3d 114, 121 (4th Cir. 2004)

(holding a limited liability company’s “citizenship is that of its members”). As Defendant failed

to provide either the identity or the citizenship of its respective members, Plaintiff argues the

Notice is insufficient and the case must be remanded.



               Upon recognizing the inadequacy of the original Notice, Defendant filed its Motion

to Amend its Notice of Removal to correct the deficiency. In the proposed revised Notice,

Defendant identifies its five members, four of whom are residents of Ohio and one of which is an

LLC that is a wholly-owned subsidiary of an Ohio corporation. Thus, Defendant contends the

amendment satisfies the diversity requirement and remand is improper.



               Plaintiff, however, objects to the proposed amendment. Plaintiff argues the

amendment adds substantive allegations which are barred by the thirty-day timeframe for removal.

Defendant does not dispute the proposed amendment was filed outside the thirty-day window, but

it insists the Court should permit the amendments as mere technical corrections.



                                                -2-
    Case 3:20-cv-00195 Document 18 Filed 07/01/20 Page 3 of 5 PageID #: 100



               In deciding the issue presented, the Court is mindful of its limited jurisdiction.

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). Indeed, “[w]ithin

constitutional bounds, Congress decides what cases the federal courts have jurisdiction to

consider.” Bowles v. Russell, 551 U.S. 205, 212 (2007). As relevant here, Congress permits federal

courts to adjudicate civil lawsuits exceeding $75,000 in controversy that are brought between

citizens of different states. 28 U.S.C. § 1332(a). However, “[i]f at any time before final judgment

it appears that the district court lacks subject matter jurisdiction, the case shall be remanded.” 28

U.S.C. § 1447(c), in part.



               In support of its position, Defendant cites 28 U.S.C.A. § 1653 which provides that

“[d]efective allegations of jurisdiction may be amended, upon terms, in the trial or appellate

courts.” 28 U.S.C.A. § 1653. However, tension arises when, as here, amendments are sought

outside the thirty-day window provided for removals in 28 U.S.C. § 1446(b). 2 In Wood v. Crane,

Co., 764 F.3d 316 (4th Cir. 2014), the Fourth Circuit addressed this issue and held that, “after

thirty days, district courts have discretion to permit amendments that correct allegations already

present in the notice of removal[, but they] have no discretion to permit amendments furnishing

new allegations of a jurisdictional basis.” 764 F.3d at 323 (citing Newman-Green, Inc. v. Alfonzo-

Larrain, 490 U.S. 826, 831, 832 (1989) (“But § 1653 speaks of amending ‘allegations of

jurisdiction,’ which suggests that it addresses only incorrect statements about jurisdiction that

actually exists, and not defects in the jurisdictional facts themselves.” Additionally, “every Court

of Appeals that has considered the scope of § 1653 has held that it allows appellate courts to




       2
         This provision provides, in part, that a “notice of removal of a civil action or proceeding
shall be filed within 30 days[.]” 28 U.S.C. § 1446(b).
                                                -3-
    Case 3:20-cv-00195 Document 18 Filed 07/01/20 Page 4 of 5 PageID #: 101



remedy inadequate jurisdictional allegations, but not defective jurisdictional facts. We decline to

reject this longstanding interpretation of the statute.” (footnote omitted)). The Fourth Circuit

recognized that “[t]he trick lies in placing a case within one of those two categories.” Id.



                In grappling with this issue, the Fourth Circuit stated that amendments to make

“technical changes, such as the exact grounds underlying diversity jurisdiction” are permitted. The

Fourth Circuit cited, for instance, Nutter v. New Rents, Inc., 945 F.2d 398 (4th Cir. 1991), in which

the defendant removed based upon diversity jurisdiction and was permitted to amend it notice of

removal after thirty days to specify that its principal place of business was Kentucky. Likewise,

very recently in a diversity case, the Fourth Circuit permitted a defendant to supplement the record

and amend a notice of removal on appeal to include the citizenship of its partners. Gradillas Court

Reporters, Inc. v. Cherry Bekaert, LLP, 799 F. App'x 205 (4th Cir. 2020) (per curiam).



                Here, diversity jurisdiction was asserted and actually existed at the time of removal.

Although Defendant mistakenly cited its principal place of business rather than the citizenship of

its individual members in the Notice of Removal, such misstep was a mere technical error as to

the exact grounds underlying diversity jurisdiction. As Defendant is not asserting diversity as a

new allegation but, rather, correcting the factual basis of the existing allegation, the Court exercises

its discretion to permit the amendment outside the thirty-day period.



                Accordingly, the Court GRANTS Defendant’s Motion to Amend its Notice of

Removal (ECF No. 7) and DENIES Plaintiff’s Motion to Remand. ECF No. 5.




                                                  -4-
    Case 3:20-cv-00195 Document 18 Filed 07/01/20 Page 5 of 5 PageID #: 102



              The Court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented parties.

                                         ENTER:        July 1, 2020




                                           ROBERT C. CHAMBERS
                                           UNITED STATES DISTRICT JUDGE




                                            -5-
